Detailed Action 
1. 	This office action is in reply to the communicated dated 24 June 2021 concerning application number 16/302,387 effectively filed on 16 November 2018.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 29-38, 40-47, and 49 are pending, of which claims 1-28, 39, and 48 have been cancelled; and claims 29-38, 40-47, and 49 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 24 June 2021, referred to herein as “the Arguments,” have been fully considered but they are not persuasive or moot.
	Applicant argues that the Examiner has failed to establish the existence of a reasonable expectation of success within the office action. The Examiner respectfully why or how the modification proposed in the Office Actions lacks a reasonable expectation of success. Therefore, the Examiner respectfully maintains that the prior art suggests the claimed subject matter.
	Applicant argues that claims 29-40 and claims 41-49 are not substantial duplicates, as claim 41 does not recite a kit. The Examiner respectfully disagrees, as the claim sets of both methods have nearly identical limitations. The absence of a “kit” in claim 41 shows a slight difference in wording, meanwhile the limitations concerning the use of the compositions remains the same. Therefore, the Examiner respectfully maintains that claims 29-40 and claims 41-49 are substantial duplicates.  

Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 29-49 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarini et al. (WO 2014/170206 A1, with citations made to the corresponding US-PGPUB 2016/0073944 A1), in view of Cox et al. (US 2007/0092889 A1). 

 a said first composition comprising odorants, wherein the odorants of said first composition consist of at least two different odorants, and, separately or distinctly from said first composition ([0139]), 
a second composition comprising odorants, wherein the odorants of said second composition consist of at least two different odorants, and, separately or distinctly from said first composition and from said second composition ([0140]),
 a third composition comprising odorants, wherein the odorants of said third composition consist of at least two different odorants ([0141]), 
wherein the odorants of said second composition are the same compounds as the odorants of said third composition ([0141]), 
-2-wherein the proportion of the odorants with respect to each other in said second composition is identical to their proportion in said third composition ([0142]), 
wherein the odorants of said first composition are the same compounds as the odorants of said second composition and as the odorants of said third composition ([0143]), 
wherein the proportion of the odorants with respect to each other in said first composition is different from their proportion in said second composition and in said third composition ([0143]).
in vivo diagnosis of neurological impairment in a subject whose nervous system has been infected by a neurotropic infectious agent.
The prior art by Cox is analogous to Lazarini, as they both teach test kits which involve olfactory means for diagnosing a disease. 
Cox teaches a method for in vivo diagnosis of neurological impairment in a subject ([0183] - [0184]) whose nervous system has been infected by a neurotropic infectious agent ([0016]). Cox’s test kit is capable of being integrated with Lazarini’s olfactory test kit, as Cox teaches the in vivo study of “genes associated with olfactory receptors” as a step for diagnosing PD-related diseases ([0043, 0079]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Lazarini’s olfactory test kit for diagnosing psychiatric diseases to be able to detect neurodegeneration within a subject, as taught by Cox. The benefit of integrating Cox’s test kit into Lazarini’s olfactory test kit will allow for determining a subject’s risk factor towards neurodegeneration. Furthermore, the understanding of the risk factors allows for treatment to prevent the onset of certain neurodegenerative diseases.   
Regarding claims 30 and 43, Lazarini teaches detecting impairment of the olfactory capacity of said subject to discriminate said first composition from said second and third compositions ([0193, 0198]), and Cox teaches wherein impairment of the olfactory capacity of said subject to discriminate said first composition from said second and third compositions is a biomarker or biological predictor of neurological impairment in said infected subject ([0367]).

Regarding claims 32 and 45, Cox teaches wherein said neurotropic infectious agent is a prion ([0016]).
Regarding claims 33 and 46, Cox teaches wherein said neurological impairment is or leads to at least hearing loss ([0060]).
Regarding claims 34 and 47, Cox teaches wherein said subject is a human being of at least 3-year old ([0168]).
Regarding claims 35 and 42, Lazarini teaches wherein said first, second and third compositions are each separately contained in an odor dispensing device for assessing nasal chemosensory performance ([0235]).
Regarding claim 36, Lazarini teaches wherein each of said two different odorants is a monomolecular compound ([0073]).
Regarding claim 37, Lazarini teaches wherein each of said two different odorants is selected from the group consisting of the monomolecular compounds, which emit an odor or scent of anise and apple ([0073]).
Regarding claim 38, Lazarini teaches wherein each of said two different odorants is selected from the group consisting of R-carvone ([0076]) and S-carvone ([0077]). 
Regarding claims 40 and 49, Lazarini teaches a step of detecting whether said subject does or not discriminate said first composition from said second and third compositions at a first point in time and whether said subject does or not discriminate said first composition from said second and third compositions at a second point in time (sequential smelling of the compositions according to a time sequence [0182]), wherein 
Lazarini in view of Cox suggests wherein at least one of said first and second points in time is in a point in time wherein said subject receives or has received a treatment against said infection and/or said neurological impairment (Lazarini teaches that the discrimination test was done without treatment and with treatment. The subject was successful with treatment [0199-0202]), and 
wherein detecting an increase in the olfactory discrimination capacity of said subject between said first point in time and said second point in time is indicative that said treatment is therapeutically effective (Lazarini, [0199-0202]).

Warning Regarding Duplicate Claims
7. 	Applicant is advised that should claims 29-40 be found allowable, claims 41-49 will be objected to under 37 CFR 1.75  as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Statement on Communication via Internet
8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
9. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792